UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7395


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MIRWAIS MOHAMADI, a/k/a O, a/k/a Omar,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:09-cr-00179-LO-1; 1:14-cv-00496-LO)


Submitted: April 30, 2018                                         Decided: May 16, 2018


Before MOTZ, KING, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Brandon Creighton Sample, BRANDON SAMPLE, PLC, Rutland, Vermont, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Mirwais Mohamadi seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. Before addressing the merits of Mohamadi’s appeal,

we must first be assured that we have jurisdiction. Porter v. Zook, 803 F.3d 694, 696 (4th

Cir. 2015). We may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all

parties.” Porter, 803 F.3d at 696 (internal quotation marks omitted); see Fed. R. Civ. P.

54(b). “Regardless of the label given a district court decision, if it appears from the

record that the district court has not adjudicated all of the issues in a case, then there is no

final order.” Porter, 803 F.3d at 696.

         Mohamadi asserts that the district court failed to address four of the claims he

raised in his 28 U.S.C. § 2255 motion: (1) ineffective assistance of trial counsel for

failing to seek the return of Mohamadi’s funds from a former counsel; (2) denial of

Mohamadi’s right to represent himself; (3) unconstitutional sentence under Johnson v.

United States, 135 S. Ct. 2551 (2015); and (4) denial of Mohamadi’s right to have a jury

determine each element of his 18 U.S.C. § 924(c) (2012) convictions beyond a reasonable

doubt.

         Our review of the record convinces us that, even liberally construing Mohamadi’s

28 U.S.C. § 2255 motion, memorandum in support, and two supplemental briefs,

Mohamadi never raised a claim that trial counsel was ineffective for failing to seek the

                                               2
return of Mohamadi’s funds. We further conclude that the district court sufficiently

addressed Mohamadi’s claim that he was denied the right to represent himself. We do

agree, however, that the district court did not address Mohamadi’s claim that his sentence

was unconstitutional under Johnson or Mohamadi’s claim that he was denied the right to

have a jury determine each element of his convictions beyond a reasonable doubt. The

district court, therefore, “never issued a final decision.” Porter, 803 F.3d at 699.

       Accordingly, we dismiss the appeal as interlocutory and remand to the district

court for consideration of Mohamadi’s unresolved claims.           We express no opinion

regarding the merits of any of Mohamadi’s claims. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                              3